Citation Nr: 0629831	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  96-51 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for poor blood 
circulation.

3.  Entitlement to service connection for dizziness.

4.  Entitlement to service connection for numbness of the 
hands.

5.  Entitlement to service connection for numbness of the 
arms.

6.  Entitlement to service connection for numbness of the 
feet.

7.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to December 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for bilateral hearing 
loss, vertigo, poor circulation, and numbness of the hands, 
arms, and feet.  The Board remanded the claims for additional 
development in March 2001 and September 2003.

The issue of entitlement to service connection for dizziness 
is addressed in the Remand portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss shown by the 
competent medical evidence does not meet the criteria for 
qualification as a disability for VA purposes.

2.  Competent medical evidence does not indicate the veteran 
has poor blood circulation.

3.  Competent medical evidence reveals the veteran was 
diagnosed with diet-controlled diabetes mellitus within one 
year of his separation from active service.

4.  Competent medical evidence shows the veteran's diagnosed 
peripheral neuropathy of all four extremities is related to 
his diabetes mellitus.


CONCLUSIONS OF LAW

1.  The veteran does not have a bilateral hearing loss 
disability that is the result of disease or injury incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2006).

2.  Claimed poor blood circulation was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

3.  Diabetes mellitus is presumed to have been incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307 3.309 (2006).

4.  Peripheral neuropathy of the hands is proximately due to 
or the result of his service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307 3.309 (2006).

5.  Peripheral neuropathy of the arms is proximately due to 
or the result of his service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307 3.309 (2006).

6.  Peripheral neuropathy of the feet is proximately due to 
or the result of his service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including sensorineural hearing 
loss and diabetes mellitus, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show:  (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310 (2006).

The veteran contends that he is entitled to service 
connection for bilateral hearing loss, poor blood 
circulation, and numbness of the hands, arms and feet.  These 
claims will be addressed in turn.

A.  Bilateral Hearing Loss

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
when the thresholds for at least three of these frequencies 
are 26 decibels; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2006).

The veteran's service medical records are negative for 
complaints or demonstration of hearing loss.  On examination 
prior to separation from service in December 1995, 
examination of the ears revealed no abnormalities.

The veteran underwent VA audiological examination in August 
1998, October 2001, and March 2004.  On examination in August 
1998, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
15
25
LEFT
5
10
20
20
25

The averages were 18 in the right ear and 19 in the left ear.  
Speech recognition ability was 92 percent in the right ear, 
and 96 percent in the left ear.  

On examination in October 2001, the pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
10
15
LEFT
0
15
10
10
15

The averages were 13 in the right ear and 13 in the left ear.  
Speech recognition ability was 96 percent in the right ear, 
and 92 percent in the left ear.  

Finally, on examination in March 2004, the pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
20
25
LEFT
20
15
20
20
25

The averages were 21 in the right ear and 20 in the left ear.  
Speech recognition ability was 96 percent in the right ear, 
and 98 percent in the left ear.  

In this case, the veteran's audiometric thresholds are not 40 
decibels or more for the frequencies of 500, 1000, 2000, 3000 
and 4000 Hertz on any of the above examinations.  
Additionally, the thresholds for at least three of these 
frequencies are not 26 decibels, and the speech recognition 
scores using the Maryland CNC Test are more than 94 percent 
on each examination except the October 2001 examination.  
This, however, appears to be an inconsistency, as the 
veteran's average pure tone threshold was better on that 
examination than on the others.  Thus, the evidence shows his 
hearing loss does not meet the criteria to qualify as a 
disability for VA purposes.  38 C.F.R. § 3.385 (2006).  
Accordingly, service connection for bilateral hearing lost is 
not warranted.

The Board emphasizes that Congress specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  38 
U.S.C.A. § 1110 (West 2002).  Hence, in the absence of 
competent evidence that the veteran currently has bilateral 
hearing loss to an extent recognized as a disability under 
the governing regulation, there can be no award of service 
connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
provisions of 38 C.F.R. § 3.385 prohibit the award of service 
connection for hearing loss where audiometric test scores are 
within the established limits.  Hensley v. Brown, 5 Vet. App. 
155, 158 (1993).

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the claim and that 
service connection for bilateral hearing loss must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B.  Poor Blood Circulation

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
case the Board finds no competent medical evidence of a 
current disability, and, as such, the claim must be denied.  
Specifically, on VA examination in April 1996, October 2001, 
and March 2004, evidence of poor blood circulation was not 
found.  Peripheral pulses were palpable and strong in each 
extremity.  

The Board has considered the veteran's claims that he has 
poor blood circulation related to his service.  However, as a 
layman, the veteran is not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



C.  Diabetes Mellitus and Numbness of the Hands, Arms and 
Feet

The veteran's service medical records reflect that in April, 
May and September 1995 he complained of numbness in all four 
extremities which had persisted for the past two years.  In 
April 1995, the assessment was possible thoracic outlet 
syndrome.  In May 1995, the assessment was parasthesias of 
all four extremities.  In September 1995, neurological 
evaluation revealed no abnormalities.

Post-service medical records demonstrate that the veteran was 
diagnosed with diabetes mellitus in April 1996, within one 
year of his separation from active service.  His diabetes 
mellitus was noted to be "borderline," and diet-controlled.  
In May 1996, within one year of his separation from service, 
the veteran complained of numbness of all four extremities.  
He was diagnosed with peripheral neuropathy of all four 
extremities.  A neurological evaluation in December 1996 
diagnosed peripheral neuropathy secondary to borderline 
diabetes mellitus.  On VA examination in March 2004, the 
veteran was diagnosed with peripheral neuropathy secondary to 
diabetes mellitus.

The veteran's peripheral neuropathy (numbness) of all four 
extremities has been determined to be due to the underlying 
disability of diabetes mellitus.  The Board thus interprets 
the veteran's claim for service connection for numbness of 
the hands, arms, and feet, to also include a claim for 
service connection for the underlying disability of diabetes 
mellitus.  Because diabetes mellitus was shown to have 
manifested to a compensable degree (diet-controlled) within 
one year of his separation from active service, the Board 
finds that service connection for diabetes mellitus is 
warranted on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309, 4.120, Diagnostic Code 
(DC) 7319 (2006).  

Because the veteran's peripheral neuropathy of all four 
extremities has been determined to be secondary to his now 
service-connected diabetes mellitus, the Board finds that 
service connection is warranted for peripheral neuropathy of 
all four extremities on a secondary basis.  38 C.F.R. 
§ 3.303, 3.310 (2006).

Resolving all reasonable doubt in favor of the veteran, the 
Board concludes that the veteran is entitled to presumptive 
service connection for diabetes mellitus and service 
connection on a secondary basis for peripheral neuropathy of 
the hands, arms, and feet.  Ashley v. Brown, 6 Vet. App. 52, 
59 (1993).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2001, March 2005, 
January 2006, and March 2006.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations related to his service 
connection claims.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the April 2006 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for poor blood circulation is denied.

Service connection for diabetes mellitus is granted.

Service connection for peripheral neuropathy of the hands is 
granted.

Service connection for peripheral neuropathy of the arms is 
granted.

Service connection for peripheral neuropathy of the feet is 
granted.





REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for dizziness.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  A 
medical examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  

The veteran's service medical records reflect that he 
occasionally complained of experiencing dizziness.  Post-
service records show continued complaints of dizziness.  On 
VA examination in March 2004, the veteran was diagnosed with 
dizziness due to benign positional vertigo.  The examiner did 
not opine as to whether this diagnosis was related to his in-
service complaints.  Because a VA examiner has not provided 
an opinion as to whether the post-service diagnosis of 
dizziness due to benign positional vertigo is related to his 
in-service complaints of dizziness, the Board finds that an 
examination and opinion are necessary in order to fairly 
decide the merits of the veteran's claim.  38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a 
neurological examination to ascertain the 
nature and etiology of his dizziness due 
to benign positional vertigo.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
offer comments and an opinion, as to 
whether any currently diagnosed disorders 
are in any way causally or etiologically 
related to the symptomatology shown in 
the service medical records.  The 
examiner should specifically opine as to 
whether it is at least as likely as not 
(at least a 50 percent probability) that 
any current dizziness disorder is 
etiologically related to the veteran's 
active military service.  All opinions 
should be supported by a clear rationale.  
	
2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
service connection for dizziness.  If 
action remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow him an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should 
be returned to this Board for the 
purpose of appellate disposition.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY C. PELTZER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


